UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4544



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS LEE WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00806-CWH)


Submitted:   March 28, 2007                 Decided:   April 27, 2007


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


W. James Hoffmeyer, LAW OFFICE OF W. JAMES HOFFMEYER, Florence,
South Carolina, for Appellant. Arthur Bradley Parham, OFFICE OF THE
UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis Lee Williams appeals from his criminal judgment.

Williams’   counsel   has   filed    a   brief   pursuant   to   Anders    v.

California, 386 U.S. 738 (1967).         The Government has not filed a

reply brief.   Williams has filed a pro se supplemental brief.             We

remand for the district court to rule on Williams’ pending motion

for an extension of time to file his appeal.

            Williams’ judgment was entered on April 6, 2006.              His

notice of appeal was due on April 20, 2006.          See Fed. R. App. P.

4(b), 26(a).   Williams’ counsel filed a notice of appeal on May 22,

2006.   At the same time, counsel filed a motion for an extension of

time to file a notice of appeal admitting that the appeal was late

because he was appointed late in the proceedings and was not

familiar enough with the case to file a timely appeal.                    The

district court may grant an extension of time up to thirty days

after the expiration of the appeal period, if there is a finding of

good cause or excusable neglect.         Fed. R. App. P. 4(b)(4).         The

district court only has authority, however, “to extend the time to

file a notice of appeal for a period not to exceed thirty days from

the expiration of the time otherwise prescribed by this Rule 4(b).”

Fed. R. App. P. 4(b)(4).     The time periods presented in Rule 4(b)

are mandatory and jurisdictional.           United States v. Raynor, 939

F.2d 191, 196 (4th Cir. 1991).       Williams’ counsel filed his notice




                                    - 2 -
of appeal and motion for an extension of time on the last day of

the excusable neglect period.

          Accordingly, we remand the case to the district court to

rule on Williams’ pending motion for an extension of time to file

the appeal.   The record, as supplemented, will then be returned to

this court for further consideration.



                                                          REMANDED




                                - 3 -